DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed April 22, 2022, which has been entered.

Other Proceedings and Evidence Considered
The patent for which reissue is sought (i.e., US Patent No. 10,119,400 B2) issued from Application No. 13/713,257, which was the subject of Appeal 2017-006700 before the Patent Trial and Appeal Board (PTAB). The examiner has taken into consideration the prior findings of the PTAB as set forth in its decision rendered June 4, 2018.

The patent for which reissue is sought was the subject of a prior petition for inter partes review before the PTAB, which was assigned proceeding number IPR2020-00346. The examiner has taken into consideration the prior findings of the PTAB as set forth in its decision denying institution of IPR rendered June 23, 2020.

The prior petition for IPR included the sworn Declaration of Reza Abhari, Ph.D. (hereafter, “Abhari Declaration”), a copy of which was included in the Information Disclosure Statement (IDS) filed in this reissue application on September 3, 2020. The examiner has considered the evidence presented in the Abhari Declaration.

Patent Claims Not Subject to Examination in Reissue
In response to the prior petition for IPR, and prior to the June 23, 2020 decision of the PTAB, the patent owner filed a statutory disclaimer of claims 1, 2, 10, 16, 19 and 20 of Patent No. 10,119,400 B2. See the disclaimer entered in the electronic file wrapper of Application No. 13/713,257 on April 15, 2020, which disclaimer was published in the Official Gazette on February 8, 2022. 

Since claims 1, 2, 10, 16, 19 and 20 of Patent No. 10,119,400 B2 have been disclaimed, these claims are not subject to examination in this reissue application.

Reissue Oath/Declaration
The reissue declaration filed on September 3, 2020 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.

In the present case, the reissue declaration states the following:
…The issued claims represent narrower scope than the applicant had a right to claim. For example, issued claims 1-9 (of which claims 3-9 remain post-disclaimer) recite a “gas turbine engine” comprising “a disk having a bore diameter (D) related to a bore width (W) according to a ratio (D/W) between 1.25 and 1.65.” No issued claim to a gas turbine engine exists that does not recite this D/W ratio. Applicant was entitled to gas turbine engine claims that recite other disclosed ratios – e.g., outer diameter to bore diameter (OD/D), and live rim diameter to bore diameter (d/D) – without also reciting the D/W ratio. New claims 31-36…broaden the scope of the original patent in this way.

This statement is inadequate for at least two reasons:
All pending reissue claims require a D/W ratio between 1.25 and 1.65. Thus, none of the pending reissue claims recite other disclosed ratios without reciting this D/W ratio. Since the purported error identified in the declaration is not currently corrected by the pending reissue claims, it cannot serve as the basis for reissue.
New claims 31-36 have been canceled and, therefore, do not serve to correct any error in the patent claims.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 4-9, 23, 27 and 37-51 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 2:  Claims 38 and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 38 and 39, the term “the rotor disk attached to the high speed shaft” is indefinite because prior claims 23 and 37 each recite more than one such “rotor disk”. Note the recitation of “a rotor disk of a turbine attached to the high speed shaft” (claims 23 and 37, l. 6) and “a rotor disk of a compressor attached to the high speed shaft” (claims 23 and 37, l. 9). Thus, it is unclear which of the rotor disks introduced in claim 37 is being referred to in claim 38, and which of the rotor disks introduced in claim 23 is being referred to in claim 39.
In claims 38 and 39, the recitation “the rotor disk…is a two stage turbine” is indefinite because it is not accurate to state that the recited rotor disk “is” a turbine. While the recited rotor disk may be part of a turbine, it cannot define a turbine by itself.
In claims 38 and 39, the introduction of “a two stage turbine” is indefinite because it is unclear how this “two stage turbine” introduced in claims 38 and 39 relates to the “turbine” previously introduced in claims 23 and 37. Note that claims 23 and 37 each introduce “a turbine” (l. 6) and refer to “the turbine” (l. 6). Since claims 38 and 39 do not tie the “two stage turbine” to the “turbine” of claims 23 and 37, claims 38 and 39 inaccurately imply that an additional (i.e., separate) turbine is being recited.

Claim Objections
Claims 47 and 51 are objected to because: “wherein (OD2/D2)” should read “wherein the ratio (OD2/D2)”. See claims 46 and 50. Appropriate correction is required.

The claim listing filed on April 22, 2022 fails to properly present disclaimed claims 1, 2, 10, 16, 19 and 20. As explained in MPEP 1453, subsection VI.(D):
Any claim statutorily disclaimed is no longer in the patent, and such a claim cannot be amended. A disclaimed claim must be deleted by a direction to strike through the claim, i.e., the statutorily disclaimed claim(s) should be lined through, and not surrounded by brackets. (Emphasis added.)


Pertinent Prior Art
The following is a listing of the pertinent prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Adams et al.”
US Publication No. 2012/0291449 A1

“Alvanos et al.”
US Publication No. 2007/0059158 A1

“Alver et al.”
A. S. Alver et al., “Improved Turbine Disk Design to Increase Reliability of Aircraft Jet Engines”, NASA Technical Report No. NASA CR-134985, dated October 1975, 64 pages.

“Conrad et al.”
US Patent No. 6,183,641 B1

“Fledderjohn”
Karl R. Fledderjohn, “The TFE731-5: Evolution of a Decade of Business Jet Service”, SAE 1983 Transactions, Section 3, Volume 92, © 1984, Society of Automotive Engineers, Inc., pp. 3.146-3.157.

“Howe et al.”
D. C. Howe et al., “Energy Efficient Engine: High-Pressure Compressor Test Hardware Detailed Design Report”, NASA Technical Report No. NASA-CR-180850, dated March 1988, 233 pages.

“Hull”
US Patent No. 5,632,600

“Klutz”
US Publication No. 2007/0258813 A1

“Kohlenberg et al.”
US Publication No. 2009/0053058 A1

“Lysholm”
US Patent No. 2,080,425

“Moreman, III”
US Patent No. 5,067,876

“Siga et al.”
US Patent No. 4,850,187

“Tsunoda et al.”
JP Publication No. S61-234207 A (with translation)



See the discussion of the teachings of Conrad et al. in items 17 and 21 (pp. 6-8 and 14) of the prior Office action mailed on December 24, 2021.

See the discussion of the teachings of Lysholm in items 18 and 22 (pp. 8-10 and 15) of the prior Office action mailed on December 24, 2021.

See the discussion of the teachings of Tsunoda et al. in items 19 and 23 (pp. 10-12 and 16) of the prior Office action mailed on December 24, 2021.

See the discussion of the teachings of Alver et al., Adams et al. and Kohlenberg et al. in item 20 (pp. 12-14) of the prior Office action mailed on December 24, 2021.

See the discussion of the teachings of Alver et al., Kohlenberg et al. and Alvanos et al. in item 24 (pp. 16-17) of the prior Office action mailed on December 24, 2021.

See the discussion of the teachings of Howe et al. and Kohlenberg et al. in item 25 (pp. 17-18) of the prior Office action mailed on December 24, 2021.

See the discussion of Fledderjohn, Hull, Klutz, Moreman, III and Siga et al. in items 30-34 (p. 19) of the prior Office action mailed on December 24, 2021.

Allowable Subject Matter
Claims 4-6, 40 and 41 are considered to recite allowable subject matter because the cited prior art fails to teach a gas turbine engine, having the structure required by claim 4, wherein at least one of the high pressure turbine and the high pressure compressor includes a disk having both:
A bore diameter (D) related to a bore width (W) according to a ratio (D/W) between 1.25 and 1.65.
An outer diameter (OD) related to the bore diameter (D) according to a ratio (OD/D) that is between 2.95 and 3.25.

Claims 7-9, 42 and 43 are considered to recite allowable subject matter because the cited prior art fails to teach a gas turbine engine, having the structure required by claim 7, wherein at least one of the high pressure turbine and the high pressure compressor includes a disk having both:
A bore diameter (D) related to a bore width (W) according to a ratio (D/W) between 1.25 and 1.65.
A live rim diameter (d) related to the bore diameter (D) according to a ratio (d/D) that is between 2.25 and 3.00.

Claims 23, 27, 39 and 44-47 are considered to recite allowable subject matter because the cited prior art fails to teach a gas turbine engine, having the structure required by claim 23, wherein:
A rotor disk of a turbine attached to the high speed shaft has a first bore diameter (D1) related to a first bore width (W1) according to a ratio (D1/W1) between 1.25 and 1.65.
A rotor disk of a compressor attached to the high speed shaft has an outer diameter (OD2) related to a second bore diameter (D2) according to a ratio (OD2/D2) that is between 2.95 and 3.25.

Claims 37, 38 and 48-51 are considered to recite allowable subject matter because the cited prior art fails to teach a gas turbine engine, having the structure required by claim 37, wherein:
A rotor disk of a turbine attached to the high speed shaft has a first bore diameter (D1) related to a first bore width (W1) according to a ratio (D1/W1) between 1.25 and 1.65.
A rotor disk of a compressor attached to the high speed shaft has an outer diameter (OD2) related to a second bore diameter (D2) according to a ratio (OD2/D2) that is between 2.95 and 3.25.

While individual elements of the claims are taught by the prior art, the prior art does not teach the particular combination of elements required by the claims.


Response to Arguments
Applicant’s arguments filed on April 22, 2022 have been fully considered. Some of applicant’s arguments are moot in view of the new grounds of rejection set forth above.

Applicant argues that the two stage turbine previously recited in claim 23 and now recited in claims 38 and 39 is a well-known component of a gas turbine engine and, therefore, is adequately shown in the drawings and adequately described in the specification. This argument has been found to be persuasive.

Applicant argues that the term Tram recited in claims 27 and 37 is a conventional term in the art that represents the ambient temperature in degrees Rankine. This argument has been found to be persuasive.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).  

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/           


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.